

Exhibit 10.26




PLEDGE AGREEMENT


PLEDGE AGREEMENT, dated the 24th day of March, 2016, to be effective as of the
1st day of March, 2016 (the “Effective Date”), made by BLUELINX HOLDINGS INC., a
Delaware corporation (“BlueLinx Pledgor’’) and ABP MD (BALTIMORE) LLC, a
Delaware limited liability company (“Baltimore Pledgor”; BlueLinx Pledgor and
Baltimore Pledgor are referred to collectively as “Pledgor”), in favor of U.S.
BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND EXISTING
UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL CAPACITY
BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF WACHOVIA
BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2006-C27 and WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED
HOLDERS OF BANC OF AMERICA COMMERCIAL MORTGAGE INC., COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2006-4 jointly, the “Secured Party”).


RECITALS


WHEREAS, on or about June 9, 2006 (the “Loan Origination Date”), the entities
set forth on Exhibit A attached hereto, each a Delaware limited liability
company (“Borrowers”), certain Affiliates (as such term is defined below) of
Borrowers (such Affiliates, together with Borrowers, the “Original Borrowers”),
and German American Capital Corporation, a Maryland corporation (“Original
Lender”) entered into the Loan and Security Agreement dated June 9, 2006 (as
such agreement has been amended, modified, and restated from and after the Loan
Origination Date, the “Loan Agreement”) pursuant to which Original Lender loaned
to Original Borrowers the sum of $295,000,000 (the “Loan”), which Loan is
evidenced or secured by, among others, the Loan Documents (as defined below).
For all purposes, this Agreement shall constitute a Loan Document after the
Effective Date;


WHEREAS, the Loan Documents, except for Amended and Restated Notes A-1 and A-2,
were assigned, and Amended and Restated Note A-2 (“Note A-2”) was endorsed, to
Wachovia Bank, National Association, then to Wells Fargo Bank, N.A., as Trustee
for the Registered Holders of Wachovia Bank Commercial Mortgage Trust,
Commercial Mortgage Pass-Through Certificates, Series 2006-C27, then to Bank of
America, N.A. as successor Trustee for the Registered Holders of Wachovia Bank
Commercial Mortgage Trust, Commercial Mortgage Pass-Through Certificates, Series
2006-C27, and then to Lender, and Amended and Restated Note A-1 (“Note A-1”;
Note A-1 and Note A-2 are referred to collectively as the “Notes”) was endorsed
to Wachovia Bank, National Association and then to Wells Fargo Bank, N.A., as
Trustee for the Registered Holders of Banc of America Commercial Mortgage, Inc.,
Commercial Mortgage Pass-Through Ce1iificates, Series 2006-4. Secured Party is
the holder of the Notes and has authority to enter into this Agreement;


WHEREAS, the Loan Agreement has been amended by that certain First Amendment to
Loan and Security Agreement dated December 17, 2008, that ce1iain Second
Amendment to Loan and Security Agreement dated December 30, 2008, that certain
Third Amendment to Loan and Security Agreement dated May 22, 2009, that certain
Fourth Amendment to Loan and Security Agreement dated February 18, 2011, that
certain Fifth Amendment to Loan and Security Agreement dated July 12, 2011; that
ce1iain Sixth Amendment to Loan and Security Agreement dated December 30, 2011;
that certain Seventh Amendment to Loan and Security Agreement dated December 30,
2011; that certain Eighth Amendment to Loan and Security Agreement dated March
20, 2012; that certain Ninth Amendment to


Loan and Security Agreement dated March 21, 2012; that certain Tenth Amendment
to Loan and Security Agreement dated March 27, 2012; that certain Eleventh
Amendment to Loan and Security Agreement dated September 19, 2012; that certain
Twelfth Amendment to Loan and Security Agreement dated September 19, 2012; that
certain Thirteenth Amendment to Loan and Security Agreement dated September 13,
2013; that certain Fourteenth Amendment to Loan and Security Agreement dated
November 26, 2013; that certain Fifteenth Amendment to Loan and Security
Agreement dated May 16, 2014; and that certain Sixteenth Amendment to Loan and
Security Agreement dated March 4, 2016;


WHEREAS, BlueLinx Pledgor executed a Guaranty of Recourse Obligations dated as
of the Loan Origination Date (the “Guaranty”) and an Environmental Indemnity
dated as of the Loan Origination Date (the “Environmental Indemnity”) in favor
of Original Lender with respect to certain recourse obligations of Borrowers
more fully set forth in section 18.1.2 of the Loan Agreement and certain other
obligations of Original Borrowers arising under the Loan Documents, as more
fully set forth in the Guaranty and Environmental Indemnity (the “BlueLinx
Recourse Obligations”);





--------------------------------------------------------------------------------



WHEREAS, Baltimore Pledgor executed a Guaranty dated as of the Loan Origination
Date (the “IDOT Guaranty”) in favor of Original Lender with respect to certain
recourse obligations of Borrowers more fully set forth in section 18.1 of the
Loan Agreement, as more fully set forth in the IDOT Guaranty (the “Baltimore
Recourse Obligations”; the BlueLinx Recourse Obligations and the Baltimore
Recourse Obligations are referred to collectively as the “Recourse
Obligations”));


WHEREAS, BlueLinx Pledgor is the direct owner of one hundred percent (100%) of
the limited liability company membership interests in Borrowers (other than ABP
MD (Baltimore) Subsidiary LLC) in Baltimore Pledgor, and Baltimore Pledgor is
the direct owner of one hundred percent (100%) of the limited liability company
membership interests in ABP MD (Baltimore) Subsidiary LLC;


WHEREAS, Pledgor has benefitted and will continue to benefit directly and
indirectly from the extensions of credit made to Borrowers and Baltimore Pledgor
pursuant to the Loan Agreement and the IDOT Guaranty; and


WHEREAS, Secured Party and Borrowers have agreed to modify the Loan Documents on
the terms and conditions set forth in that certain Seventeenth Amendment to Loan
and Security Agreement dated on or about the Effective Date (the “Seventeenth
Amendment”), subject to the condition precedent that Pledgor execute and deliver
to Secured Party this Pledge Agreement in order to secure the obligations of
Pledgor pursuant to the Guaranty and Environmental Indemnity.


NOW, THEREFORE, in consideration of the premises and to induce Secured Party to
enter into the Seventeenth Amendment, Pledgor hereby agrees with Secured Party,
as follows:


1.Defined Terms.


Unless otherwise defined herein, capitalized terms which are defined in the Loan
Agreement and used herein shall have the meanings given to them in the Loan
Agreement.


The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Pledge Agreement shall refer to this Pledge Agreement as a whole
and not to any particular provision






--------------------------------------------------------------------------------



of this Pledge Agreement, and section and paragraph references are to this
Pledge Agreement unless otherwise specified.


The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.


The following terms shall have the following meanings:


“Additional Pledged LLC Interest”: as defined in any supplement to this Pledge
Agreement delivered pursuant to Section (e) hereof.


“Additional Pledged Partnership Interest”: as defined in any supplement to this
Pledge Agreement delivered pursuant to Section (e) hereof.


“Additional Pledged Stock”: as defined in any supplement to this Pledge
Agreement delivered pursuant to Section (e) hereof.


“Bankruptcy Event”: the occurrence of an Event of Default under either section
17.l (a)(vi) or 17.l(a)(vii) of the Loan Agreement.


“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a Corporation, including,
without limitation, all rights to participate in the operation or management of
the Corporation and all rights to properties, assets and distributions (except
as otherwise provided herein) under the by-laws in respect of such capital stock
or other interests, together with all certificates, options or rights of any
nature whatsoever which may be issued or granted by any of the Issuers to any of
Pledgors in respect of such Capital Stock while this Pledge Agreement is in
effect.


“Control Rights”: with respect to any Limited Liability Company, all of
Pledgor’s right and status to participate in the management of the business and
affairs of such Limited Liability Company.


“Corporation”: any Person identified in this Pledge Agreement as a corporation
or recognized by the Laws pursuant to which it is organized as a corporation.


“Delaware LLC Act”: the Delaware Limited Liability Company Act, Delaware Code
Annotated, Title 6, §§ 18-101 et seq., as the same now exists or may from time
to time hereafter be amended, modified, recodified or supplemented, together
with all rules, regulations and interpretations thereunder or related thereto.


“Delaware UCC”: the Delaware Uniform Commercial Code, Delaware Code Annotated,
Title 6, §§ 18-101 et seq., as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all
rules, regulations and interpretations thereunder or related thereto.


“Economic Interests”: all of Pledgor’s distributions, profits or economic
interests from a Limited Liability Company, and the right, title and interest of
Pledgor to receive any such distributions, profits or economic interests,
including for any limited liability company organized under Delaware law,






--------------------------------------------------------------------------------



any “limited liability company interest” (as such term is defined in Section
18-101(8) of the Delaware LLC Act”.


“Excluded Collateral”: any Capital Stock, LLC Interest, Partnership Interest or
other equity interest of Pledgor in or to any Person, other than the Borrowers
and Baltimore Pledgor.


“Governing Documents”: with respect to (a) a corporation, its articles or
certificate of incorporation, continuance or amalgamation and by-laws, (b) a
partnership, its certificate of limited partnership or partnership declaration,
as applicable, and partnership agreement, (c) a limited liability company, its
certificate of formation and operating agreement and (d) any other Person, the
other organizational or governing documents of such Person.


“Issuer”: any Corporation, Limited Liability Company or Partnership, the Capital
Stock of which has been pledged by a Pledgor hereunder. The Issuers as of the
Closing Date are set f01ih on Schedule I.


“Limited Liability Company”: any Person identified in this Pledge Agreement as a
limited liability company or recognized by the Laws pursuant to which it is
organized as a limited liability company.


“Limited Liability Company Agreement”: as to any Limited Liability Company, its
certificate of formation and operating agreement or other Governing Documents,
as each may be amended, supplemented or otherwise modified from time to time.


“LLC Interest”: any Limited Liability Company membership interest, limited
liability company interest, economic interest, or other interest in a Limited
Liability Company, including, without limitation, (a) all rights to participate
in the operation or management of the Limited Liability Companies and all rights
to properties, assets, member interests and distributions (except as otherwise
provided herein) under the Limited Liability Company Agreements in respect of
such membership interests or other interests, (b) all rights in and to the
Limited Liability Company Agreement and the other Governing Documents of any
Limited Liability Company, and (c) all Economic Interests, Control Rights, and
Ownership Interests, together with all certificates, options or rights of any
nature whatsoever which may be issued or granted by any of the Issuers to
Pledgor in respect of the LLC Interests while this Pledge Agreement is in
effect.


“Loan Documents”: (a) the Loan Agreement and the “Loan Documents” defined in the
Loan Agreement, (b) each other agreement, document, or instrument providing for,
evidencing, guaranteeing, or securing an Obligation under the Loan Agreement,
(c) any other document or instrument executed or delivered at any time in
connection with Borrowers’ Indebtedness under the Loan Agreement, including any
guaranty of or grant of Collateral to secure such Indebtedness, (d) any
intercreditor or joinder agreement to which Secured Party are parties, and (e)
each other agreement, document, or instrument providing for, evidencing,
guaranteeing, or securing any debtor in possession financing provided by or
consented to in writing by Secured Party in any Bankruptcy Event in which
Borrowers or Pledgor is a debtor or the subject of such proceeding.


“Ownership Interests”: all of Pledgor’s right, title and status as a member,
partner or limited partner in a Limited Liability Company, including Pledgor’s
status as a “member” (as such term is defined in Section 18-101(11) of the
Delaware LLC Act”).






--------------------------------------------------------------------------------



“Partnership”: any Person identified in this Pledge Agreement as a partnership
or recognized by the Laws pursuant to which it is organized as a partnership.


“Partnership Agreement”: as to any Partnership, its certificate of formation, if
applicable, and partnership agreement or other Governing Documents, as each may
be amended, supplemented or otherwise modified from time to time.


“Partnership Interest”: any partnership interest, economic interest, or other
interest in a Partnership, including, without limitation, all rights to
participate in the operation or management of the Partnerships and all rights to
properties, assets, partnership interests and distributions (except as otherwise
provided herein) under the Partnership Agreements in respect of such partnership
interests or other interests, together with all certificates, options or rights
of any nature whatsoever which may be issued or granted by any of the Issuers to
Pledgor in respect of the Partnership Interests while this Pledge Agreement is
in effect.


“Person”: any natural person, corporation, limited liability company, trust,
business trust, joint venture, association, company, partnership, governmental
authority, or other entity.


“Pledge Agreement”: this Pledge Agreement, as amended, supplemented or otherwise
modified from time to time.


“Pledged Collateral”: the Pledged Stock, the Pledged LLC Interests, the Pledged
Partnership Interests, and all Proceeds, other than the Excluded Collateral.


“Pledged LLC Interest”: any and all of Pledgor’s LLC Interests in the Limited
Liability Companies set forth in Schedule I attached hereto and any Additional
Pledged LLC Interest at any time pledged pursuant to Section S(e), including,
without limitation, all its rights to participate in the operation or management
of the Limited Liability Companies and all its rights to properties, assets,
member interests and distributions (except as otherwise provided herein) under
the Limited Liability Company Agreements in respect of such LLC Interests,
together with all certificates, options or rights of any nature whatsoever which
may be issued or granted by any of the Issuers to Pledgor in respect of the
Pledged LLC Interests while this Pledge Agreement is in effect.


“Pledged Partnership Interest”: any and all of Pledgor’s Partnership Interests
in the Partnerships set forth in Schedule I attached hereto and any Additional
Pledged Partnership Interest at any time pledged pursuant to Section S(e),
including, without limitation, all its rights to participate in the operation or
management of the Partnerships and all its rights to properties, assets,
partnership interests and distributions (except as otherwise provided herein)
under the Partnership Agreements in respect of such Partnership Interests,
together with all certificates, options or rights of any nature whatsoever which
may be issued or granted by any of the Issuers to Pledgor in respect of the
Pledged Partnership Interests while this Pledge Agreement is in effect.


“Pledged Stock’’: any and all of Pledgor’s Capital Stock in the Corporations as
set forth on Schedule I attached hereto, together with all stock certificates,
options or rights of any nature whatsoever which may be issued or granted by any
of the Issuers to Pledgor in respect of the Pledged Stock while this Pledge
Agreement is in effect, together with any Additional Pledged Stock at any time
pledged pursuant to Section S(e).


“Pledgor”: as defined in the Preamble hereto.






--------------------------------------------------------------------------------



“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include, without limitation, all dividends,
distributions or other income from the Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests or collections thereon with respect thereto.


“Second Lien”: as defined in section 4(e) of this Agreement.


“Second Lien Pledge Agreement”: as defined in section 4(e) of this Agreement.


“Second Lien Secured Party”: as defined in section 4(e) of this Agreement.


“Secured Obligations”: all obligations of Holdings in favor of Secured Party
arising under the Guaranty and Environmental Indemnity or otherwise in respect
of Borrowers’ Indebtedness under the Loan Agreement.
“Securities Act”: the Securities Act of 1933, as amended.


“Security”: as defined in Article 8-102(15) of the UCC.


“UCC”: the Uniform Commercial Code from time to time in effect in the State of
New York or, as the context requires, any other applicable jurisdiction.


2.Pledge; Grant of Security Interest. Subject to the terms hereof, each Pledgor
hereby delivers, pledges and assigns, and transfers, as appropriate, to Secured
Party all the Pledged Collateral in which it has any right, title or interest,
and hereby grants to Secured Party a first priority security interest in the
Pledged Collateral, as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations.


3.Transfer Powers. Concurrently with the delivery to Secured Party of each
certificate, if any, representing one or more shares of the Pledged Stock,
Pledged LLC Interest or Pledged Partnership Interest which is a Security,
Pledgor shall deliver an undated stock power or transfer power covering such
certificate, duly executed in blank.


4.
Representations and Warranties. Pledgor represents and warrants that:



(a)the shares of Pledged Stock listed on Part A of Schedule I as owned by
Pledgor, as supplemented from time to time, constitute all the issued and
outstanding shares of all classes of the Capital Stock of the Borrowers owned by
Pledgor and are represented by the certificates listed thereon;


(b)the Pledged LLC Interests listed on Part B of Schedule I as owned by Pledgor,
as supplemented from time to time, constitute all the issued and outstanding LLC
Interests of all classes of the Borrowers owned by Pledgor and are represented
by the certificates listed thereon, and such Pledged LLC Interests are
Securities governed by Article 8 of the UCC;


(c)the Pledged Partnership Interests listed on Part C of Schedule I as owned by
Pledgor, as supplemented from time to time, constitute all the issued and
outstanding Partnership Interests of all classes of the Borrowers owned by
Pledgor and are represented by the certificates listed thereon, if such Pledged
Partnership Interests are Securities;






--------------------------------------------------------------------------------



(d)all the shares, units or other interests of the Pledged Stock, the Pledged
LLC Interests and the Pledged Partnership Interests have been duly and validly
issued and are fully paid and, to the extent that such shares are assessable by
their nature, nonassessable;


(e)Pledgor is the record and beneficial owner of, and has title to, the Pledged
Collateral pledged by it, free of any and all Liens or options in favor of any
other Person, except the Lien created by this Pledge Agreement, and the second
priority Lien (the “Second Lien”) in favor of Wells Fargo Bank, National
Association Successor by Merger to Wachovia Bank, National Association,
Successor by Merger to Congress Financial Corporation, as administrative and
collateral agent for the Second Lien Lenders and for the Bank Product Providers
(“Second Lien Secured Party”) pursuant to a Pledge Agreement in favor of Second
Lien Secured Party, in form and substance acceptable to Secured Party (“Second
Lien Pledge Agreement”);


(t) each of the Borrowers and Baltimore Pledgor is organized under the laws of a
political subdivision of the United States;


(g)upon delivery to Secured Party of the certificates evidencing the Pledged
Stock, the certificates evidencing the Pledged LLC Interests (to the extent
constituting Securities), if any, or the certificates evidencing the Pledged
Partnership Interests (to the extent constituting Securities), if any (and
assuming the continuing possession by Secured Party of such certificates in
accordance with the requirements of applicable law), the Liens granted pursuant
to this Pledge Agreement in the Pledged Collateral evidenced by such
certificates shall constitute perfected Liens in favor of Secured Party on the
Pledged Collateral as collateral security for the Secured Obligations, which
Liens will be prior to all other Liens on the Pledged Collateral of Pledgor;


(h)upon the filing of UCC-1 (or equivalent) financing statements in the
jurisdictions referenced on Schedule II or in a supplement thereto, the Liens
granted pursuant to this Pledge Agreement on that portion of the Pledged
Collateral not perfected as described in Section 4(g) shall constitute perfected
Liens in favor of Secured Party, on behalf and for the ratable benefit of
Secured Party, on such Pledged Collateral as collateral security for the Secured
Obligations, which Liens will be prior to all other Liens on such Pledged
Collateral of Pledgor;


(i)the Pledged Partnership Interests (i) are not dealt in or traded on
securities exchanges or in securities markets, (ii) do not constitute investment
company securities, (iii) are not held in a securities account (in each case
within the meaning of Section 8-103(c) of the UCC), and (iv) are not by their
terms a “security” under Article 8 of the UCC;


G) each Issuer of the Pledged LLC Interest has opted into Article 8 of the
Delaware UCC pursuant to Section 8-103(c) of the Delaware UCC and such Pledged
LLC Interests constitute Securities and each such Pledged LLC Interest is
evidenced by a certificated security under the UCC which has been delivered to
Secured Party pursuant to this Pledge Agreement and is being held by Secured
Party in accordance with the terms of the Intercreditor Agreement.


(k) all consents of each member or partner in each Limited Liability Company or
Pai1nership to the grant of the security interests provided hereby and to the
transfer of the Pledged LLC Interests or Pledged Partnership Interests, as the
case may be, to Secured Party or its designee pursuant to the exercise of any
remedies under Section 8 have been obtained and are in full force and effect;






--------------------------------------------------------------------------------



(l) Pledgor’s location (for purposes of Section 9-307 of the UCC) is the place
specified for Pledgor on Schedule II and, for the four (4) months preceding the
date hereof, Pledgor’s location has not been any place other than the place
specified on Schedule II. Pledgor, if not a “registered organization” as defined
in the UCC, is so designated on Schedule II and has only one place of business,
the location of which is at the place specified for Pledgor on Schedule II; and


(m)    (i) the exact legal name of Pledgor is as specified for Pledgor on
Schedule II; and
(ii) Pledgor has not changed its legal name in the twelve (12) months preceding
the date hereof.


5.Covenants. Pledgor hereby agrees that, from and after the date of this Pledge
Agreement until the Secured Obligations are paid in full:


(a)    If Pledgor shall, as a result of its ownership of any Pledged Collateral,
become entitled to receive or shall receive any stock certificate, partnership
interest certificate or membership interest certificate or similar certificate
evidencing such interest (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution for, as a conversion of, or in exchange for any shares of any
Pledged Collateral, or otherwise in respect thereof, Pledgor shall accept the
same as Secured Party’s agent, hold the same as collateral in trust for Secured
Party and deliver the same forthwith to Secured Party in the exact form
received, and duly indorsed by Pledgor to Secured Party, if required, together
with an undated stock or transfer power covering such certificate duly executed
in blank and with, if Secured Party so requests, signature guaranteed, to be
held by Secured Party, on behalf and for the ratable benefit of Secured Party,
subject to the terms hereof as additional collateral security for the Secured
Obligations. Any sums or other property paid upon or in respect of any Pledged
Collateral upon the liquidation or dissolution of any of the Borrowers, to the
extent (i) not prohibited under the Loan Agreement, or (ii) otherwise approved
by Secured Patty, may be retained by Pledgor and used for purposes not
inconsistent with the Loan Documents (including, without limitation, permitted
investments in new or existing Subsidiaries), and otherwise shall be paid over
to Secured Party to be held by it hereunder on behalf and for the ratable
benefit of Secured Party as additional collateral security for the Secured
Obligations, and in case any distribution of capital shall be made on or in
respect of any Pledged Collateral or any property shall be distributed upon or
with respect to any Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any of the Borrowers or pursuant to the
reorganization thereof, the property so distributed, to the extent (i) not
prohibited under the Loan Agreement, or (ii) otherwise approved by Secured
Party, may be retained by Pledgor and used for purposes not inconsistent with
the Loan Documents (including, without limitation, permitted investments in new
or existing Subsidiaries), and otherwise, shall be delivered to Secured Party to
be held by it subject to the terms hereof, as additional collateral security for
the Secured Obligations. If any sums of money or property so paid or distributed
in respect of any Pledged Collateral shall be received by Pledgor and required
to be paid to or delivered to Secured Party hereunder, Pledgor shall, until such
money or property is paid or delivered to Secured Party, hold such money or
property in trust for Secured Party and Secured Party segregated from other
funds of Pledgor, as additional collateral security for the Secured Obligations.


(b)    Without the prior written consent of Secured Party, Pledgor will not (i)
vote to enable, or take any other action to permit, any of the Issuers to issue
any stock or other equity






--------------------------------------------------------------------------------



securities of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock or other equity
securities of any of the Issuers, unless such securities are delivered to
Secured Party, concurrently with the issuance thereof, to be held by Secured
Party as Pledged Collateral, or are otherwise pledged to Secured Party
hereunder, or
(ii) sell, assign, transfer, exchange or otherwise dispose of, or grant any
option with respect to, any Pledged Collateral, except as otherwise provided in
the Loan Agreement and the Second Lien Pledge Agreement, or (iii) create, incur
or permit to exist any Lien or option in favor of, or any claim of any Person
with respect to, any of the Pledged Collateral, or any interest therein, except
for the Lien provided for by this Pledge Agreement and the Second Lien, or (iv)
enter into any agreement or undertaking restricting the right or ability of
Pledgor or Secured Party to sell, assign or transfer any of the Pledged
Collateral, other than pursuant to the Second Lien Pledge Agreement.


(c)    Pledgor shall maintain the security interest created by this Pledge
Agreement as a first priority, perfected security interest and shall defend such
security interest against the claims and demands of all other Persons. At any
time and from time to time, upon the written request of Secured Party, and at
the sole expense of Pledgor, Pledgor will promptly and duly execute and deliver
such further instruments and documents and take such further actions as Secured
Party may reasonably request for the purposes of obtaining or preserving the
full benefits of this Pledge Agreement and of the rights and powers herein
granted, including, without limitation, (i) the filing of any financing
statements, financing change statements or amendments to financing statements or
continuation statements under the UCC or any similar personal property security
legislation in effect in any jurisdiction with respect to the Liens created
hereby and (ii) taking any actions necessary to enable Secured Party to take
delivery of the Pledged Collateral or to obtain “control” (within the meaning of
the UCC) with respect thereto. If any amount payable under or in connection with
any of the Pledged Collateral shall be or become evidenced by any promissory
note, other instrument or chattel paper, such note, instrument or chattel paper
shall be immediately delivered to Secured Party, duly endorsed in a manner
satisfactory to Secured Party, to be held as Pledged Collateral pursuant to this
Pledge Agreement.


(d)    Pledgor covenants and agrees that with respect to all LLC Interests,
including, without limitation, all Pledged LLC Interests, Pledgor shall at all
times provide that (i) the LLC Interests shall constitute Securities and shall
be governed by Article 8 of the UCC and (ii) the LLC Interests shall at all
times be a certificated security evidenced by a security certificate under
Article 8 of the UCC. Each of Pledgor, and by their signatures in the attached
Acknowledgement and Consent, the Issuers, shall not, directly or indirectly,
amend, modify or alter any of the Limited Liability Company Agreements or any of
the other Governing Documents of any Limited Liability Company to opt out of
Article 8 of the UCC or otherwise, directly or indirectly, to make the LLC
Interests, including without limitation, the Pledged LLC Interests, no longer
subject to Article 8 of the UCC. Within 30 days of the date hereof, Pledgor and
Issuers shall deliver to Secured Party, in form and substance acceptable to
Secured Party, an acknowledgement consenting to the provisions in the Pledge
Agreement in favor of Secured Party with the delivery of the amended and
restated Limited Liability Company Agreement with respect to the Issuers.


(e)    If Pledgor shall at any time hold or acquire any shares or other
interests of any Person which is not an Issuer hereunder but becomes an obligor
under the Loan Agreement, Pledgor shall (i) promptly deliver such Equity
Interests, and all certificates evidencing the same, to Secured Party to be held
as additional collateral security for the Secured Obligations hereunder, (ii)
promptly deliver to Secured Party a supplement to this Pledge Agreement,






--------------------------------------------------------------------------------



substantially in the form of Exhibit B to this Pledge Agreement, duly completed,
adding such Equity Interests to Schedule I hereto, and (iii) promptly cause such
Subsidiary to execute and deliver an acknowledgment and consent substantially in
the form appended as Annex I to Exhibit B to this Pledge Agreement.


(f)    Pledgor will not (i) without prior written notice to Secured Party,
change its location (for purposes of Section 9-307 of the UCC) from that
specified in Section 4(k),
(ii)without prior written notice to Secured Party, change its name, identity or
structure or
(iii)unless prior written notice to such effect shall have been given and any
filing under the UCC as Secured Party may reasonably request to maintain the
perfected security interest granted hereto has been made, reorganize under the
laws of another jurisdiction or as a different type of entity.


(g)    Pledgor acknowledges and agrees that (i) to the extent each interest in
any Partnership or Limited Liability Company controlled now or in the future by
Pledgor and pledged hereunder is a Security, such interest shall be
certificated, and (ii) each such interest shall at all times hereafter continue
to be such a Security and represented by such certificate. Pledgor further
acknowledges and agrees that with respect to any interest in any Limited
Liability Company or Partnership controlled now or in the future by Pledgor and
pledged hereunder that is not a Security Pledgor shall at no time elect to treat
any such interest as a “Security”, nor shall such interest be represented by a
certificate, unless Pledgor provides prior written notification to Secured Party
of such election and such interest is thereafter represented by a certificate
that is promptly delivered to Secured Party pursuant to the terms hereof.


6.
Cash Dividends: Voting Rights.



Unless an Event of Default shall have occurred and be continuing and Secured
Party shall have given notice to Pledgor of Secured Party’s intent to exercise
its corresponding rights pursuant to Section 7 below, Pledgor shall be permitted
to receive all cash distributions and dividends paid in the normal course of
business of the Issuers in respect of the Pledged Collateral, to the extent
permitted under the Loan Agreement, and to exercise all voting, corporate (with
respect to Pledged Stock), member (with respect to Pledged LLC Interests) and
partnership (with respect to Pledged Partnership Interests) rights with respect
to the Pledged Collateral.


Notwithstanding Section 60, Pledgor agrees that no vote shall be cast or
corporate, partnership or member right exercised or other action taken which
would subordinate, invalidate, or eliminate the Liens granted hereunder or which
would be inconsistent with or violate any provision of the Loan Agreement, this
Pledge Agreement or any other Loan Document.


7.
Rights of Secured Party.



(a)    After the occurrence and during the continuance of an Event of Default it
is agreed that all Proceeds received by Pledgor hereunder consisting of cash,
checks and other near-cash items shall be held by Pledgor in trust for Secured
Party, segregated from other funds of Pledgors. Such Proceeds shall, promptly
upon receipt by Pledgor, be (i) turned over to Secured Party in the exact form
received by Pledgor (duly endorsed by Pledgor to Secured Party, if required) to
be held by Secured Party during the continuance of such Event of Default or (ii)
deposited into a Proceeds Reserve Account and, to the extent not prohibited
under the Loan Documents, such amounts so deposited in a Proceeds Reserve
Account may be used for purposes permitted under the Loan Documents. Any and all
such Proceeds held by Secured Party or held by Pledgor in trust for Secured
Party shall continue to be held as collateral






--------------------------------------------------------------------------------



security for the Secured Obligations and shall not constitute payment thereof
until applied as provided in Section 8(a).


(b)    If an Event of Default shall occur and be continuing and Secured Party
shall give notice of its intent to exercise such rights to Pledgor: (i) Secured
Party shall have the right to receive any and all cash dividends or other cash
distributions paid in respect of the Pledged Collateral and make application
thereof to the Secured Obligations in the order provided in Section 8(a), and
(ii) at the request of Secured Party, all shares of the Pledged Stock, all
Pledged LLC Interests and all Pledged Partnership Interests shall be registered
in the name of Secured Party or its nominee, and Secured Party or its nominee
may thereafter exercise (A) all voting, corporate or other rights pertaining to
such shares of the Pledged Stock at any meeting of shareholders of any of the
Issuers or otherwise; (B) all members rights, powers and privileges with respect
to the Pledged LLC Interests to the same extent as a member under the applicable
Limited Liability Company Agreement; (C) all partnership rights, powers and
privileges with respect to the Pledged Partnership Interests to the same extent
as a partner under the applicable Partnership Agreement; and (D) any and all
rights of conversion, exchange, subscription and any other rights, privileges or
options pertaining to such shares of the Pledged Collateral as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Collateral upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate, partnership or company structure of any of the Issuers, or upon
the exercise by Pledgor or Secured Party of any right, privilege or option
pertaining to such shares or interests of the Pledged Collateral, and in
connection therewith, the right to deposit and deliver any and all of the
Pledged Collateral with any committee, depository, transfer agent, registrar or
other designated agency upon such terms and conditions as it may determine), all
without liability except to account for property actually received by it, but
Secured Party shall have no duty to exercise any such right, privilege or option
and shall not be responsible for any failure to do so or delay in so doing.
Subject to the foregoing, Secured Party hereby agrees that all shares of Pledged
Stock, all Pledged LLC Interests and all Pledged Partnership Interests, as the
case may be, registered in the name of Secured Party pursuant to clause (ill of
this Section 70 shall be re-registered in the respective Pledger’s name if such
Event of Default is cured prior to acceleration or is waived and no Event of
Default is then continuing.


(c)    The rights of Secured Party hereunder shall not be conditioned or
contingent upon the pursuit by Secured Party of any right or remedy against any
of the Borrowers or against any other Person which may be or become liable in
respect of all or any part of any of the Obligations or against any other
collateral security therefor, guarantee thereof or right of offset with respect
thereto. Secured Party shall not be liable for any failure to demand, collect or
realize upon all or any part of the Pledged Collateral or for any delay in doing
so, nor shall it be under any obligation to sell or otherwise dispose of any
Pledged Collateral upon the request of Pledger or any other Person or to take
any other action whatsoever with regard to the Pledged Collateral or any part
thereof.


8.
Remedies.



(a)    If an Event of Default shall have occurred and be continuing, at any time
at Secured Party’s election, Secured Party may apply all or any part of the
Proceeds of the Pledged Collateral in payment of the Secured Obligations as
specified in the Loan Agreement.


(b)    If an Event of Default shall occur and be continuing, Secured Party may
exercise, in addition to all other rights and remedies granted to it in this
Pledge Agreement, the Loan Documents (including all of the Security Instrument)
and in any other instrument or agreement securing, evidencing or relating to any
of the Secured Obligations, all rights and remedies of a






--------------------------------------------------------------------------------



secured party under the UCC. In such circumstances, without limiting the
generality of the foregoing, Secured Party, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon Pledgor, any of the
Issuers or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived to the extent permitted under the
governing law specified in the Loan Agreement), may transfer all or any part of
the Pledged Collateral into Secured Party’s name or the name of its nominee or
nominees, and/or may forthwith collect, receive, appropriate and realize upon
the Pledged Collateral, or any part thereof, and/or may forthwith sell, assign,
give option or options to purchase or otherwise dispose of and deliver the
Pledged Collateral or any part thereof (or contract to do any of the foregoing),
in one or more parcels at public or private sale or sales, in the
over-the-counter market, at any exchange, broker’s board or office of Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk and/or may take such other actions as may
be available under applicable law. Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Pledged
Collateral so sold, free of any right or equity of redemption in Pledgor, which
right or equity is hereby waived or released. Secured Party shall apply any
Proceeds from time to time held by it and the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Pledged Collateral or in any
way relating to the Pledged Collateral or the rights of Secured Party and the
other Secured Party arising out of the exercise by Secured Party hereunder,
including, without limitation, documented fees and disbursements of counsel, to
the payment in whole or in part of the Secured Obligations, in such order as is
provided in Section 8(a), and only after such application and after the payment
by Secured Party of any other amount required by any provision of law,
including, without limitation, Section 9-615 of the UCC, need Secured Party
account for the surplus, if any, to Pledgor, subject to the rights, if any, of
Second Lien Secured Party under the Intercreditor Agreement of even date
herewith. To the extent permitted by Applicable Law, Pledgor waives all claims,
damages and demands it may acquire against Secured Party or any other Secured
Party arising out of the exercise by Secured Party or any other Secured Party of
any of its rights hereunder. If any notice of a proposed sale or other
disposition of Pledged Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least ten (10) business days before
such sale or other disposition. Pledgor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of Pledged Collateral are
insufficient to pay the Secured Obligations (including the fees and
disbursements of counsel employed by Secured Party to collect such deficiency to
the extent provided therefor in Section 19.12 of the Loan Agreement).


9.
Registration Rights; Private Sales.



(a)    If Secured Party shall determine to exercise its right to sell any or all
of the shares of Pledged Stock, any or all of the Pledged LLC Interests or any
or all of the Pledged Partnership Interests pursuant to Section 8 hereof after
the occurrence and during the continuance of an Event of Default, and if in the
reasonable opinion of Secured Party it is necessary or advisable to have the
Pledged Stock and/or the Pledged LLC Interests and/or the Pledged Partnership
Interests, or that portion thereof to be sold, registered under the provisions
of the Securities Act, Pledgor will cause any or all of the Issuers to (i)
execute and deliver, and cause the






--------------------------------------------------------------------------------



officers of such Issuers to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of Secured Party, necessary or advisable to register the shares of
Pledged Stock and/or the Pledged LLC Interests and/or the Pledged Partnership
Interests or that portion of them to be sold, under the provisions of the
Securities Act, (ii) to use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the shares of Pledged
Collateral, or that portion thereof to be sold, and (iii) to make all amendments
thereto and/or to the related prospectus which, in the opinion of Secured Party,
are necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Pledgor agrees to cause the Issuers to comply
with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which Secured Party shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 1l(a) of the Securities
Act.


(b)    Pledgor recognizes that Secured Party may be unable to effect a public
sale of any or all the Pledged Collateral, by reason of ce1tain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable to Secured Party than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Secured Party
shall be under no obligation to delay a sale of any of the Pledged Collateral
for the period of time necessary to permit the Issuers to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if the Issuers would agree to do so.


(c)    Pledgor further agrees to use its reasonable efforts to do or cause to be
done all such other acts as may be necessary to make any sale or sales of all or
any portion of the Pledged Collateral pursuant to this Pledge Agreement valid
and binding and in compliance with any and all other applicable Requirements of
Law. Pledgor further agrees that a breach of any of the covenants contained in
this Section will cause irreparable injury to Secured Party and Secured Party,
that Secured Party and Secured Party have no adequate remedy at law in respect
of such breach and, as a consequence, that each and every covenant contained in
this Section shall be specifically enforceable against Pledgor, and Pledgor
hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing under the Loan Agreement.


10.Irrevocable Authorization and Instruction to Issuers.    Pledgor hereby
authorizes and instructs each Issuer to comply with any instruction received by
it from Secured Party in writing that
(a)states that an Event of Default has occurred and is continuing and (b) is
otherwise in accordance with the terms of this Pledge Agreement, without any
other or further instructions from Pledgor, and Pledgor agrees that each Issuer
shall be fully protected in so complying.


11.
Agent’s Appointment as Attorney-in-Fact.



(a)    Pledgor hereby irrevocably constitutes and appoints Secured Party and any
officer or agent of Secured Pa1ty, with full power of substitution, as its true
and lawful attorney-in-fact






--------------------------------------------------------------------------------



with full irrevocable power and authority in the place and stead of Pledgor and
in the name of Pledgor or in Secured Party’s own name, from time to time in
Secured Party’s discretion, for the purpose of carrying out the terms of this
Pledge Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Pledge Agreement, including, without limitation, any
financing statements, endorsements, assignments or other instruments of
transfer.


(b)    Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done pursuant to the power of attorney granted in Section 1l(a). All
powers, authorizations and agencies contained in this Pledge Agreement are
coupled with an interest and are irrevocable until this Pledge Agreement is
terminated and the security interest created hereby is released.


(c)    The power of attorney conferred hereby on Secured Party is solely to
protect, preserve and realize upon its security interest in the Pledged
Collateral. This power of attorney shall neither create any agency on the part
of Secured Party in favor of Pledgor, nor any fiduciary obligations or
relationship on the part of any Secured Party for the benefit of Pledgor.


(d)    Anything in this Section 11 to the contrary notwithstanding, Secured
Party agrees that it will not exercise any rights provided for in this Section
11 unless an Event of Default has occurred and is continuing.


12.Limitation on Duties Regarding Pledged Collateral. Secured Party’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Pledged Collateral in its possession, under Section 9-207 of the UCC or
otherwise, shall be to deal with it in the same manner as Secured Party deals
with similar securities and property for its own account, except that Secured
Party shall have no obligation to invest Proceeds held in any deposit or
securities account and may hold the same as demand deposits. None of Secured
Party, or any of its respective trustees, directors, officers, employees,
agents, servicers or advisors shall be liable for failure to demand, collect or
realize upon all or any part of the Pledged Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any Pledged
Collateral upon the request of Pledgor or any other Person or to take any other
action whatsoever with regard to the Pledged Collateral or any part thereof. The
powers conferred on Secured Party hereunder are solely to protect Secured
Party’s interests in the Collateral and shall not impose any duty upon Secured
Party to exercise any such powers. Secured Party shall be accountable only for
amounts that it actually receive as a result of the exercise of such powers, and
neither it nor any of its trustees, servicers, officers, directors, employees,
agents or advisors shall be responsible to Pledgor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.


13.Authorization of Financing Statements. Pledgor hereby authorizes Secured
Party to file financing statements with respect to the Pledged Collateral in
such form and in such filing offices as Secured Party reasonably determines
appropriate to perfect the security interests of Secured Party under this Pledge
Agreement.


14.Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Pledged Collateral are irrevocable and powers
coupled with an interest.


15.Notices. (a) Notices, requests and demands to or upon Secured Party shall be
effected in the manner set forth in Section 6.9 of the Seventeenth Amendment,
and (b) notices, requests and demands to or upon any other Pledgor shall be
effected in the manner set forth in the applicable Guaranty Agreement.






--------------------------------------------------------------------------------



16.Authority of Secured Party. Pledgor acknowledges that the rights and
responsibilities of Secured Party under this Pledge Agreement with respect to
any action taken by Secured Party or the exercise or non-exercise by Secured
Party of any option, right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Pledge Agreement shall, as
between the securitization trusts which comprise Secured Party, be governed by
the intercreditor agreement between such trusts and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
Secured Party and Pledgors, Secured Party shall be conclusively presumed to be
acting as agent for Pledgors with full and valid authority so to act or refrain
from acting, and neither Pledgors nor any Issuer shall be under any obligation,
or entitlement, to make any inquiry respecting such authority.


17.Severability. Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


18.Paragraph Headings. The paragraph headings used in this Pledge Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.


19.No Waiver; Cumulative Remedies. Secured Party shall not by any act (except by
a written instrument pursuant to Section 20 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any rights or remedies provided by law.


20.Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Pledge Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Pledgor and Secured Party, provided that any provision of this Pledge Agreement
may be waived by Secured Party in a letter or agreement executed by Secured
Party or by electronic or facsimile transmission from Secured Party. This Pledge
Agreement shall be binding upon the successors and assigns of each Pledgor and
shall inure to the benefit of Secured Party and Secured Party and their
respective successors and assigns. THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.


21.
Termination and Release.



(a)    This Pledge Agreement (and all of Secured Pa1iy’s rights hereunder), the
security interest granted in the Pledged Collateral and all other security
interests granted hereby shall terminate when all the Secured Obligations have
been paid in full (other than inchoate claims in respect of indemnities or other
contingent obligations under the Loan Documents that are not then due and
payable and which are expressly stated therein to survive payment in full).






--------------------------------------------------------------------------------



(b)    In connection with any termination or release pursuant to paragraph (a)
above, Secured Party shall promptly execute and deliver to Pledgor, at Pledgor’s
expense, all Uniform Commercial Code termination statements and similar
documents that Pledgor shall reasonably request to evidence such termination or
release, and will duly assign and transfer to Pledgor such of the Pledged
Collateral that may be in the possession of Secured Party and has not therefore
been sold or otherwise applied or released pursuant to this Pledge Agreement,
subject to the rights of Second Lien Secured Party under the Intercreditor
Agreement executed concurrently herewith. Any execution and delivery of
documents pursuant to this Section 21 shall be without recourse to or
representation or warranty by Secured Party. Pledgor shall reimburse Secured
Party upon demand for all costs and out of pocket expenses, including the
reasonable fees, charges and expenses of counsel, incurred by it in connection
with any action contemplated by this Section 21.


22.
[Intentionally Omitted.]



23.
Submission to Jurisdiction; Waivers. Pledgor hereby irrevocably and
unconditionally:



(a)    submits for itself and its property in any legal action or proceeding
relating to this Pledge Agreement and the other Financing Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;


(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Pledgor at its address
set forth in the Guaranty, or at such other address of which Secured Party shall
have been notified pursuant thereto; and


(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.


24.Waiver of Certain Damages. Pledgor and Secured Party (on behalf of itself and
each Secured Party) hereby waives, to the maximum extent not prohibited by
Applicable Law, any right it may have to claim or recover in any legal action or
proceeding referred to in Section 23 any special, exemplary, punitive or
consequential damages.


25.WAIVER OF JURY TRIAL. PLEDGOR AND SECURED PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS PLEDGE AGREEMENT OR ANY OTHER FINANCING DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.


26.Counterparts. This Pledge Agreement may be executed by one or more of the
parties to this Pledge Agreement on any number of separate counterparts
(including by facsimile transmission or electronic mail transmission in portable
document format of signature pages hereto), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an






--------------------------------------------------------------------------------



Executed signature page of this Pledge Agreement by facsimile transmission or by
electronic mail in portable document format shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Pledge
Agreement signed by all the parties shall be lodged with the Secured Party.


IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the date first above written.


PLEDGOR:
BLUELINX HOLDINGS INC., a Delaware Corporation
By: /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Secretary


ABP MD (BALTIMORE) LLC, a Delaware Limited Liability Company
By: /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Secretary


ACKNOWLEDGED AND AGREED:


U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION ORGANIZED AND
EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN ITS INDIVIDUAL
CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF
WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORGAGE PASS-TRHOUGH
CERTIFICATES, SERIES 2006-C27


By: LNR Partners, LLC, a Florida Limited Liability Company, as Attorney-in-Fact
By: /s/ Arnold Shulkin
Name: Arnold Shulkin
Title: Vice President


And


WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF BANC OF AMERICA
COMMERCIAL MORTGAGE PASS-TRHOUGH CERTIFICATES, SERIES 2006-4


By: LNR Partners, LLC, a Florida Limited Liability Company, as Attorney-in-Fact
By: /s/ Arnold Shulkin
Name: Arnold Shulkin
Title: Vice President






--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND CONSENT


The undersigned, the Issuers referred to in the Pledge Agreement, dated the 24th
day of March, 2016, to be effective as of the 1st day of March, 2016, by and
among Pledgor and U.S. BANK NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION
ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, NOT IN
ITS INDIVIDUAL CAPACITY BUT SOLELY IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED
HOLDERS OF WACHOVIA BANK COMMERCIAL MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2006-C27 and WELLS FARGO BANK, N.A., AS
TRUSTEE FOR THE REGISTERED HOLDERS OF BANC OF AMERICA COMMERCIAL MORTGAGE INC.,
COMMERCIAL MORTGAGE PASS­
THROUGH CERTIFICATES, SERIES 2006-4, in its capacity as Secured Party (the
“Pledge Agreement”), hereby acknowledge receipt of a copy of the Pledge
Agreement and agree to be bound thereby and to comply with the terms thereof
insofar as such terms are applicable to them, including without limitation,
Section 5(d) of the Pledge Agreement. The undersigned agree to notify Secured
Party promptly in writing of the occurrence of any of the events described in
Section 5(a) of the Pledge Agreement. The undersigned further agree that the
terms of Section 9(c) of the Pledge Agreement shall apply to them, mutatis
mutandis, with respect to all actions that may be required of them under or
pursuant to or arising out of Section 10 of the Pledge Agreement.




ISSUERS:


ABP AL (MIDFIELD) LLC
ABP AR (LITTLE ROCK) LLC
ABP CA (CITY OF INDUSTRY) LLC
ABP CA (NATIONAL CITY) LLC
ABP CO II (DENVER) LLC
ABP FL (MIAMI) LLC
ABP FL (LAKE CITY) LLC
ABP FL (TAMPA) LLC
ABP FL (PENSACOLA) LLC
ABP GA (LAWRENCEVILLE) LLC
ABP FL (YULEE) LLC
ABP IL (UNIVERSITY PARK) LLC
ABP IA (DE MOINES) LLC
ABP KY (INDEPENDENCE) LLC
ABP IN (ELKHART) LLC
ABP MA (BELLINGHAM) LLC
ABP LA (SHREVEPORT) LLC
ABP ME (PORTLAND) LLC
ABP MD (BALTIMORE) LLC
ABP MI (GRAND RAPIDS) LLC
ABP MD (BALTIMORE) SUBSIDIARY LLC
ABP MN (MAPLE GROVE) LLC
ABP MI (DETROIT) LLC
ABP MO (KANSAS CITY) LLC
ABP MO (BRIDGETON) LLC
ABP MS (PEARL) LLC
ABP MO (SPRINGFIELD) LLC
ABP NC (CHARLOTTE) LLC
ABP NC (BUTNER) LLC
ABP NJ (DENVILE) LLC
ABP LA (NEW ORLEANS) LLC
ABP NY (YAPHANK) LLC







--------------------------------------------------------------------------------







ADP OH (TALMADGE) LLC
ABP OK (TULSA) LLC
ABP PA (STANTON) LLC
ABP PA (ALLENTOWN) LLC
ABP TN (MEMPHIS) LLC
ABP SC (CHARLESTON) LLC
ABP TX (EL PASO) LLC
ABP TN (ERWIN) LLC
ABP TX (HARLINGEN) LLC
ABP TN (MADISON) LLC
ABP TX (LUBBOCK) LLC
ABP TX (FORT WORTH) LLC
ABP VA (RICHMOND) LLC
ABP TX (HOUSTON) LLC
ABP VT (SHELBURNE) LLC
ABP TX (SAN ANTONIO) LLC
 
ABP VA (VIRGINIA BEACH) LLC
 
ABP WI (WAUSAU) LLC





Each entity listed above, each a Delaware limited liability company


By: /s/ Shyam K. Reddy
Name: Shyam K. Reddy
Title: Senior Vice President and General Counsel


